 Case 2:21-cv-10667-MAG-APP ECF No. 1, PageID.1 Filed 03/26/21 Page 1 of 10




                    UNITED STATES of AMERICA
        EASTERN DISTRICT OF MICHIGAN -- SOUTHERN DIVISION

NELLIE HOLLINS,

       Plaintiff,                               DEMAND FOR JURY TRIAL

-vs-                                            Case No.
                                                Hon.

R & R CAR COMPANY LLC, and
CREDIT ACCEPTANCE CORPORATION,

       Defendants.

                      COMPLAINT AND JURY DEMAND

                                  JURISDICTION

1.     This court has federal question jurisdiction pursuant to 28 U.S.C. §§ 1331,

       1337.

2.     This lawsuit, being brought pursuant to 15 U.S.C. § 1681 et seq, presents a

       federal question and as such, jurisdiction arises under 28 U.S.C. §1331, 1337.

3.     As to any supplemental claims set forth herein, there are no exceptional

       circumstances or other compelling reasons for this Court to decline jurisdiction

       and the interests of justice would best be served if this Court heard these claims

       along with the federal claims.




                                            1
 Case 2:21-cv-10667-MAG-APP ECF No. 1, PageID.2 Filed 03/26/21 Page 2 of 10




4.   This lawsuit also seeks equitable relief in that it requests that this Court order

     the Defendants to contact the Michigan Secretary of State and takes all steps

     necessary to get the subject vehicle, currently registered to Plaintiff, out of her

     name so that she is not responsible for it or any damage caused by anyone

     driving it.

                                     PARTIES

5.   The Plaintiff to this lawsuit is Nellie Hollins who resides in Detroit, Michigan

     in Wayne County.

6.   The Defendants to this lawsuit are as follows:

     a.     R & R Car Company LLC (“R&RCCLLC”) which is a corporation

            doing business in Michigan and which by statute and condition of

            licensing, may be served through its irrevocable resident agent, the

            Bureau of Regulatory Services, Business Licensing and Regulation

            Division, Richard H. Austin Building – 3rd Floor, 430 W. Allegan Street,

            Lansing, MI 48918.

     b.     Credit Acceptance Corporation (“CAC”), which is a corporation doing

            business in Michigan, and whose resident agent, CSC-Lawyers

            Incorporating Service(Company), maintains its office at 2900 West

            Road, Ste 500, East Lansing, MI 48823.

                                          2
 Case 2:21-cv-10667-MAG-APP ECF No. 1, PageID.3 Filed 03/26/21 Page 3 of 10




7.    At all relevant times R&RCCLLC – in the ordinary course of its business --

      regularly extended or offered consumer credit for which a finance charge is, or

      may be imposed or which, by written agreement is payable in more than four

      installments and is the person to whom the transaction which is the subject of

      this action is initially payable.

8.    R&RCCLLC is a creditor under TILA, 15 U.S.C. § 1602(g) and regulation Z

      § 226.2(a)(17).

9.    Under M.C.L. § 492.114a, CAC is subject to all claims and defenses that arise

      against the seller for the sale of the vehicle, and is jointly liable to the extent

      of any payments received.

                                          VENUE

10.   The transactions and occurrences which give rise to this action occurred in

      Macomb County.

11.   Venue is proper in the Eastern District of Michigan.

                           GENERAL ALLEGATIONS

12.   On or about February 12, 2021, Plaintiff was in the State of Louisiana.

13.   R&RCCLLC accessed Mrs. Hollins's consumer report on or about Friday,

      February 12, 2021.




                                            3
 Case 2:21-cv-10667-MAG-APP ECF No. 1, PageID.4 Filed 03/26/21 Page 4 of 10




14.   As a prerequisite to obtaining that consumer report, R&RCCLLC was required

      to certify to the credit reporting agency from which the report was obtained –

      that R&RCCLLC had a permissible purpose under the FCRA for accessing

      and using the consumer report.

15.   R&RCCLLC did not have a permissible purpose to use or obtain Nellie Hollins

      consumer report.

16.   On or about February 12, 2021, R&RCCLLC forged Plaintiff’s signature on

      Plaintiff executed a purchase and finance agreement known as a retail

      installment contract (“forged retail installment contract”) with R&RCCLLC for

      a 2011 Ford Edge, VIN 2FMDK4AK5BBA00169 (“the vehicle”).

17.   Mrs. Hollins did not agree to enter into the forged retail installment contract

      nor did she agree to buy a car; she was not even there.

18.   R&RCCLLC fraudulently entered Mrs. Hollins into a contract for $21,975.36

      worth of payments by forging her signature on the forged retail installment

      contract and other documents.

19.   The retail installment contract is currently held by CAC.

20.   Plaintiff never went to Defendant R&RCCLLC.

21.   R&RCCLLC forged the signature of Plaintiff on other documents in order to

      defraud the Plaintiff.

                                         4
 Case 2:21-cv-10667-MAG-APP ECF No. 1, PageID.5 Filed 03/26/21 Page 5 of 10




22.   R&RCCLLC did not deliver a vehicle to the Plaintiff.

23.   R&RCCLLC knowingly stole the Plaintiff’s identity.

24.   R&RCCLLC delivered a vehicle that it registered to Plaintiff without

      Plaintiff’s consent and without valid insurance.

25.   If the vehicle is in an accident, the Plaintiff could be held responsible

      criminally and financially.

26.   R&RCCLLC extended credit to the Plaintiff without Plaintiff’s knowledge or

      consent.

27.   R&RCCLLC’s fraudulent extension of credit to Plaintiff has adversely affected

      Plaintiff’s credit score.

28.   Plaintiff has suffered damages as a direct result of the acts and the omissions

      of the Defendant as set forth herein.

29.   Plaintiff is entitled to be indemnified for any damage done by any uninsured

      driver of the vehicle.

30.   Plaintiff is entitled to an order instructing Plaintiff’s to get Plaintiff’s name off

      of the title to this vehicle.

           COUNT I – Violations of the Fair Credit Reporting Act

                               (R&RCCLLC and CAC)

31.   Mrs. Hollins incorporates the preceding allegations by reference.

                                            5
 Case 2:21-cv-10667-MAG-APP ECF No. 1, PageID.6 Filed 03/26/21 Page 6 of 10




32.   R&RCCLLC did not have a permissible purpose for the access and use of the

      report as set forth in 15 U.S.C. § 1681b.

33.   R&RCCLLC violated the FCRA, 15 U.S.C. 1681b(f) by illegally accessing the

      consumer reports of the Plaintiff.

34.   R&RCCLLC violated the FCRA, 15 U.S.C. 1681b(f) by falsely certifying to

      Experian the purpose for which it accessed the consumer reports of the

      Plaintiff.

35.   R&RCCLLC knowingly violated the FCRA, 15 U.S.C. 1681b(f) by illegally

      accessing the consumer report of the Plaintiff.

36.   R&RCCLLC wilfully violated the FCRA, 15 U.S.C. 1681b(f) by illegally

      accessing the consumer report of the Plaintiff

37.   R&RCCLLC, in the alternative, negligently violated the FCRA, 15 U.S.C.

      1681b(f) by illegally accessing the consumer reports of the Plaintiff.

38.   The above-alleged actions and omissions of the Defendant violated the FCRA,

      15 U.S.C. §1681b(f).

39.   As a direct and proximate cause of the above-alleged actions and omissions of

      the Defendant, Mrs. Hollins has suffered an unwarranted invasion of her

      privacy, which may expose her to additional improper uses of the credit report

      or her personal identification information.

                                           6
 Case 2:21-cv-10667-MAG-APP ECF No. 1, PageID.7 Filed 03/26/21 Page 7 of 10




40.   The Defendant is liable to the Plaintiff for actual damages, statutory damages

      and punitive damages for violation of the FCRA.

                       COUNT II -- Truth In Lending Act

                            (R&RCCLLC and CAC)

41.   Mrs. Hollins incorporates the preceding allegations by reference.

42.   By failing to provide Mrs. Hollins with a copy of truth in lending disclosures

      at the time and in the manner prescribed by Regulation Z of the Truth in

      Lending Act, the dealer has violated the federal Truth in Lending Act, 15

      U.S.C. § 1601.

43.   R&RCCLLC is liable to plaintiff for actual damages in the amount of

      $21,975.36 and statutory damages of $2,000.00, costs, and statutory attorney

      fees in accordance with 15 U.S.C. § 1640.

       COUNT III -- Violation of Michigan Consumer Protection Act

                            (R&RCCLLC and CAC)

44.   Mrs. Hollins incorporates the preceding allegations by reference.

45.   R&RCCLLC is engaged in trade or commerce as that term is defined in M.C.L.

      § 445.902.




                                         7
 Case 2:21-cv-10667-MAG-APP ECF No. 1, PageID.8 Filed 03/26/21 Page 8 of 10




46.   R&RCCLLC has engaged in one or more of deceptive or unfair practices

      prohibited by the Michigan Consumer Protection Act, M.C.L.§ 445.903,

      including but not limited to the following:

      a.    Representing to a party to whom goods or services are supplied that the

            goods or services are being supplied in response to a request made by or

            on behalf of the party, when they are not.

      b.    Causing a probability of confusion or of misunderstanding with respect

            to the authority of a salesperson, representative, or agent to negotiate the

            final terms of a transaction.

      c.    Causing a probability of confusion or of misunderstanding as to the

            legal rights, obligations, or remedies of a party to a transaction.

      d.    Causing a probability of confusion or of misunderstanding as to the

            terms or conditions of credit if credit is extended in a transaction.

      e.    Entering into a consumer transaction in which the consumer waives or

            purports to waive a right, benefit, or immunity provided by law, unless

            the waiver is clearly stated and the consumer has specifically consented

            to it.




                                            8
 Case 2:21-cv-10667-MAG-APP ECF No. 1, PageID.9 Filed 03/26/21 Page 9 of 10




      f.    Making a representation of fact or statement of fact material to the

            transaction such that a person reasonably believes the represented or

            suggested state of affairs to be other than it actually is.

47.   Mrs. Hollins has suffered damages as a result of these violations of the

      Michigan Consumer Protection Act.

48.   Mrs. Hollins suffers continuing damages as a result of these violations of the

      Michigan Consumer Protection Act.

                COUNT IV -- Fraud (R&RCCLLC and CAC)

49.   Mrs. Hollins incorporates the preceding allegations by reference.

50.   The forgery on the forged contract is a material fraud done knowingly and with

      the intent to harm Plaintiff.

51.   As a result of this fraud, Mrs. Hollins has suffered damages in the amount of

      $21,975.36.

                                 JURY DEMAND

52.   Nellie Hollins demands a jury trial in this case.




                                          9
Case 2:21-cv-10667-MAG-APP ECF No. 1, PageID.10 Filed 03/26/21 Page 10 of 10




                             REQUEST FOR RELIEF

      Plaintiff requests that this Honorable Court assume jurisdiction over this case

including all supplemental claims; issue an order instructing the Defendants to get the

title out of the Plaintiff’s name, award actual damages, statutory damages, costs, and

attorney fees.

                                        Respectfully Submitted,

                                        ADAM G. TAUB & ASSOCIATES
                                        CONSUMER LAW GROUP, PLC

                                        By:    /s/ Adam G. Taub
                                               Adam G. Taub (P48703)
                                               Attorney for Nellie Hollins
                                               17200 West 10 Mile Rd. Suite 200
                                               Southfield, MI 48075
                                               Phone: (248) 746-3790
                                               Email: adamgtaub@clgplc.net

Dated: March 26, 2021




                                          10
